Case 6:20-cv-00903-ADA Document 9-9 Filed 11/25/20 Page 1 of 3




                EXHIBIT G
                        Case 6:20-cv-00903-ADA Document 9-9 Filed 11/25/20 Page 2 of 3

Contact
                                         Stuart A. S.
www.linkedin.com/in/stuart-a-            President at Brazos Licensing and Development
s-60a7695 (LinkedIn)                     Los Angeles

Top Skills                               Summary
Commercial Litigation
                                         Prior to co-founding WSOU Investments and its affiliate companies,
Trade Secrets
                                         Stuart served as the General Counsel for Wade & Company, a
Intellectual Property
                                         venture capital firm and as the managing partner of the Los Angeles
                                         and Century City offices of the international law firm, Reed Smith
                                         LLP. As a 20-year partner in Reed Smith, he was a member of
                                         the commercial litigation group where he specialized in complex
                                         commercial and intellectual property disputes. He serves on the
                                         Board of Directors, The Campbell Hall School and served on the
                                         Board of Directors of the Los Angeles Urban League from January
                                         2005 until December 2017. He received a B.A. from Boston College
                                         and a J.D. from George Washington University.



                                         Experience
                                         Brazos Licensing and Development
                                         President
                                         August 2017 - Present (3 years 4 months)
                                         Waco, Texas, United States

                                         President, Brazos Licensing and Development


                                         Wade & Company
                                         General Counsel
                                         March 2016 - May 2019 (3 years 3 months)
                                         Greater Los Angeles Area


                                         Reed Smith
                                         Partner
                                         January 1997 - March 2016 (19 years 3 months)
                                         Greater Los Angeles Area


                                         Bell, Boyd & Lloyd
                                         Summer Associate, Associate, Partner
                                         September 1989 - December 1996 (7 years 4 months)
                                         Chicago, Illinois, United States

                                                                         Page 1 of 2
Case 6:20-cv-00903-ADA Document 9-9 Filed 11/25/20 Page 3 of 3



                 Education
                 The George Washington University Law School
                 JD · (1986 - 1989)


                 Boston College
                 BA, Economics, Philosophy · (1982 - 1986)




                                                 Page 2 of 2
